     Case 2:19-cv-06473-DSF-FFM Document 11 Filed 08/23/19 Page 1 of 11 Page ID #:95



 1    Joseph R. Manning, Jr., Esq. (State Bar No. 223381)
      Michael J. Manning, Esq. (State Bar No. 286879)
 2    Craig G. Côté, Esq. (State Bar No. 132885)
 3    MANNING LAW, APC
      20062 S.W. Birch St., Suite 200
 4    Newport Beach, CA 92660
 5    Office: (949) 200-8755
      Fax: (866) 843-8308
 6    DisabilityRights@manninglawoffice.com
 7    Attorneys for Plaintiff PERLA MAGENO
 8

 9                            UNITED STATES DISTRICT COURT
10                          CENTRAL DISTRICT OF CALIFORNIA
11

12    PERLA MAGENO, an individual,
                                               Case No.: 2:19-cv-06473-DSF-FFM
13
                       Plaintiff,              Hon. Dale S. Fischer
14
      v.                                       NOTICE OF MOTION AND MOTION
15                                             TO REMAND ACTION TO THE
                                               SUPERIOR COURT OF CALIFORNIA
16                                             FOR THE COUNTY OF LOS
      DAVIDSTEA, INC., a Canadian              ANGELES; MEMORANDUM OF
17    corporation; and DOES 1-10,              POINTS AND AUTHORITIES IN
                                               SUPPORT THEREOF
18    inclusive,
                                                [Concurrently filed with Declaration,
19                                             [Proposed] Order]
                      Defendants.
20                                             Complaint filed: May 14, 2019
                                               Removed: July 25, 2019
21
                                               Date: September 23, 2019
22                                             Time: 1:30 P.M.
                                               Ctrm: 7D
23

24

25          PLEASE TAKE NOTICE that on September 23, 2019 at 1:30 P.M. in
26    Courtroom 7D of the United States District Court, Central District, located at First
27    Street Courthouse, 350 W. First Street, Courtroom 7D, Los Angeles, CA 90012, before
28    the Honorable Dale S. Fischer, United States District Judge, Plaintiff Perla Mageno

                                                 1
     Case 2:19-cv-06473-DSF-FFM Document 11 Filed 08/23/19 Page 2 of 11 Page ID #:96



 1    (“Plaintiff”) will and hereby does move to remand this action to the Superior Court of
 2    California for the County of Los Angeles.
 3          Plaintiff moves to remand on the grounds that the action does not arise under the
 4    laws of the United States, the amount in controversy is insufficient to warrant removal
 5    on diversity grounds, and the action is not otherwise within the removal jurisdiction of
 6    this Court. 28 U.S.C. §§ 1441(b)(1) and 1332 (a). Plaintiff also seeks payment of her
 7    attorney’s fees in the amount of $2,325, incurred as a result of the removal pursuant to
 8    28 U.S.C. § 1447(c).
 9          This motion is made pursuant to 28 U.S.C. § 1447(c). This motion is based upon
10    this Notice of Motion and Motion, the accompanying Memorandum of Points and
11    Authorities, Declaration, the pleadings and papers on file in this action, and on such
12    further evidence and argument as may be presented before or at the time of hearing.
13          This motion is made following the meet and confer with Counsel for
14    Defendant on August 16, 2019.
15

16    Dated: August 23, 2019               MANNING LAW, APC
17
                                       By: /s/ Joseph R. Manning Jr., Esq.
18                                        Joseph R. Manning Jr., Esq.
19                                        Attorneys for Plaintiff
20

21

22

23

24

25

26

27

28
                                                  2
     Case 2:19-cv-06473-DSF-FFM Document 11 Filed 08/23/19 Page 3 of 11 Page ID #:97



 1                    MEMORANDUM OF POINTS & AUTHORITIES
 2          I.     INTRODUCTION
 3          Plaintiff Perla Mageno (“Plaintiff”) filed this action in the Superior Court of
 4    California, and in her complaint asserted one cause of action against Defendant
 5    DAVIDsTEA Inc. (“Defendant”) for its violation of California’s Unruh Civil Rights
 6    Act (“Unruh Act”). Therein Plaintiff sought no compensatory or actual damages, but
 7    only statutory damages, a declaratory judgment, attorneys’ fees and costs, and
 8    injunctive relief pursuant to the Unruh Act.
 9          Defendant offers its commercial website, www.davidstea.com (the “Website”),
10    which provides a breadth of information concerning Defendant’s products and other
11    amenities and services, privileges, advantages, and accommodations. (Cmpl. ¶¶ 25-27).
12    Defendant’s policy and practice is to deny blind users, including Plaintiff, of full and
13    equal enjoyment and access to the Website. (Id., ¶ 28.) Due to Defendant’s failure and
14    refusal to remove the access barriers on the Website, Plaintiff and other blind and
15    visually impaired individuals have been denied full and equal enjoyment of, and access
16    to, Defendant’s services, advantages, privileges, and accommodations offered to the
17    public through its Website. (Id.) These access barriers prevent blind individuals from
18    freely navigating Defendant’s website and are pervasive. (Id., ¶ 33).
19          Plaintiff seeks statutory minimum damages pursuant to California Civil Code
20    § 52(a), deterrence damages in the amount of $4,000 pursuant to Johnson v.
21    Guedoir, 218 F. Supp. 3d 1096; 2016 U.S. Dist.LEXIS 150740 (USDC Cal, E.D.
22    2016), injunctive relief requiring Defendant to bring its website into compliance
23    with the Unruh Act, attorney’s fees, and costs. Plaintiff disclaims federal jurisdiction
24    based on her sole cause of action arising under California state law, and additionally
25    by alleging that she “expressly limits the cost of injunctive relief sought to
26    $50,000 or less” and that she “expressly limits the amount of money such that the
27    total amount Plaintiff seeks to for each and every offense shall not exceed
28    $24,999.00.” (Cmpl. ¶¶ 47, 48) (emphasis added).
                                                  3
     Case 2:19-cv-06473-DSF-FFM Document 11 Filed 08/23/19 Page 4 of 11 Page ID #:98



 1          On July 25, 2019, Defendant improperly filed its Notice of Removal pursuant to
 2    28 U.S.C. §§ 1441(b) and 1446 on the alleged grounds that this is a civil action
 3    between citizens of different states where the matter in controversy exceeds $75,000.
 4    (Dkt. No. 1,¶ 3.)
 5          The Notice of Removal is improper because Defendant fails to provide, by a
 6    preponderance of admissible evidence, that it conducted a reasonable inquiry and
 7    investigation showing that the amount in controversy exceeds the jurisdictional limit of
 8    this Court. 28 U.S.C. § 1446(c)(2)(B). It does not.
 9          In addition, Plaintiff requests recovery of fees against Defendant and its counsel
10    in the amount of $2,325 because removal was not objectively reasonable and not
11    supported by a reasonable inquiry. 28 U.S.C. § 1447(c).
12          II.    ARGUMENT
13          A.     Applicable Law
14          “‘Federal courts are courts of limited jurisdiction,’ possessing ‘only that
15    power authorized by Constitution and statute.’” Gunn v. Minton, 133 S.Ct. 1059,
16    1064 (2013 (quoting Kokkonen v. Guardian Life Ins. Co. of America, 511 U.S. 375,
17    377 (1994))). “The burden of establishing jurisdiction falls on the party invoking the
18    removal statute, . . . which is strictly construed against removal.” Sullivan v. First
19    Affiliated Sec., Inc., 813 F.2d 1368, 1371 (9th Cir. 1987) (emphasis added). “The
20    strong presumption against removal jurisdiction means that . . . the court resolves all
21    ambiguity in favor of remand to state court.” Hunter v. Philip Morris USA, 582 F.3d
22    1039, 1042 (9th Cir. 2009) (internal quotation marks removed). The removal statute
23    “is strictly construed and federal jurisdiction must be rejected if there is any doubt as
24    to the right of removal in the first instance.” Duncan v. Stuetzle, 76 F.3d 1480, 1485
25    (9th Cir. 1996).
26          B.     This Action Is Not Properly Removable Under 28 U.S.C. §
27
                   1332(a)(1)
            Plaintiffs are “master[s] of [their] complaint.” Balcorta v. Twentieth Century–
28
                                                 4
     Case 2:19-cv-06473-DSF-FFM Document 11 Filed 08/23/19 Page 5 of 11 Page ID #:99



 1    Fox Film Corp., 208 F.3d 1102, 1106 (9th Cir. 2000). As such, “if plaintiff chooses
 2    to ask for less than the jurisdictional amount in a state court complaint, absent a
 3    showing of bad faith only the sum actually demanded is in controversy even though
 4    the pleader’s motivation is to defeat removal.” 14A Fed. Prac. & Proc. Juris § 3702
 5    (4th ed.); 28 U.S.C. § 1446(c)(2) (“If removal of a civil action is sought on the basis
 6    of the jurisdiction conferred by section 1332(a), the sum demanded in good faith in
 7    the initial pleading shall be deemed to be the amount in controversy….”) (emphasis
 8    added).
 9          Here, there is no diversity jurisdiction, as Plaintiff’s allegations, damages
10    sought, and prayer explicitly limit the collective value of the recovery sought to
11    $74,999. (Cmpl. ¶¶ 47, 48). As discussed below, the authority for this conclusion is
12    legion.
13                 1.     U.S. Supreme Court Case Authority
14          The Supreme Court has made clear that “federal courts permit individual
15    plaintiffs, who are the masters of their complaints, to avoid removal to federal court,
16    and to obtain a remand to state court, by stipulating to amounts at issue that fall
17    below the federal jurisdictional requirement. That is so.” Standard Fire Ins. Co. v.
18    Knowles, 568 U.S. 588, 595, 133 S. Ct. 1345, 1350, (2013) (citing St. Paul Mercury
19    Indemnity Co. v. Red Cab Co., 303 U.S. 283, 294, 58 S. Ct. 586 (1938) (“If [a
20    plaintiff] does not desire to try his case in the federal court he may resort to the
21    expedient of suing for less than the jurisdictional amount, and though he would be
22    justly entitled to more, the defendant cannot remove”)). The Supreme Court
23    reiterated this rule in Dart Cherokee Basin Operating Co., LLC v. Owens, 574 U.S.
24    81, 135 S. Ct. 547, 551 (2014) (“If the plaintiff’s complaint, filed in state court,
25    demands monetary relief of a stated sum, that sum, if asserted in good faith, is
26    ‘deemed to be the amount in controversy.’ ”)
27          “If removal of a civil action is sought on the basis of the jurisdiction
28    conferred by section 1332(a), the sum demanded in good faith in the initial
                                                  5
     Case 2:19-cv-06473-DSF-FFM Document 11 Filed 08/23/19 Page 6 of 11 Page ID #:100



 1     pleading shall be deemed to be the amount in controversy.” 28 U.S.C. § 1446
 2     (c)(2) (emphasis added); Lewis v. Verizon Communications, Inc., 627 F.3d 395, 399
 3     (9th Cir. 2010) (recognizing “the sum claimed by the plaintiff controls if the claim is
 4     apparently made in good faith”) (citing St. Paul Mercury Indem. Co. v. Red Cab Co.,
 5     303 U.S. 283, 289 (1938)); Crum v. Circus Circus Enterprises, 231 F.3d 1129, 1131
 6     (9th Cir. 2000) (“Generally, the amount in controversy is determined from the face
 7     of the pleadings. The sum claimed by the plaintiff controls so long as the claim is
 8     made in good faith.” (citations omitted)).
 9           This general rule comports with the United States Supreme Court’s
10     recognition that “[t]he dominant note in the successive enactments of Congress
11     relating to diversity jurisdiction is one of jealous restriction, of avoiding offense to
12     state sensitiveness, and of relieving the federal courts of the overwhelming burden of
13     ‘business that intrinsically belongs to the state courts’ in order to keep them free for
14     their distinctive federal business.” Indianapolis v. Chase Nat'l Bank, 314 U.S. 63, 76
15     (1941) (citing Henry J. Friendly, The Historic Basis of Diversity Jurisdiction, 41
16     Har. L. Rev. 483, 510 (1928)).
17                  2.     Ninth Circuit Authority
18           The Ninth Circuit has followed binding Supreme Court precedent by
19     reiterating that “a plaintiff may sue for less than the amount she may be entitled to if
20     she wishes to avoid federal jurisdiction and remain in state court.” Lowdermilk v.
21     U.S. Bank Nat'l Ass'n, 479 F.3d 994, 999 (9th Cir. 2007). There is a good faith
22     requirement, but subject to that a plaintiff has the “prerogative ... to forgo a
23     potentially larger recovery to remain in state court.” Id.
24           In Singer v. State Farm Mut. Auto. Ins. Co., 116 F.3d 373, 376 (9th Cir.
25     1997), the Ninth Circuit again followed the rule stating that, “[t]he plaintiff, after all,
26     creates the controversy and is the master of the claim, and decides how much money
27     to demand.” (citing 14A Wright, Miller & Cooper § 3702 at 22). In Singer, the Ninth
28     Circuit interpreted its prior decision in Gaus v. Miles, Inc., 980 F.2d 564 (9th Cir.
                                                    6
     Case 2:19-cv-06473-DSF-FFM Document 11 Filed 08/23/19 Page 7 of 11 Page ID #:101



 1     1992) as follows, “We understand Gaus to mean that where the plaintiff does not
 2     claim damages in excess of $50,000 and the defendant offers “no facts whatsoever”
 3     to show that the amount in controversy exceeds $50,000, then the defendant has not
 4     borne the burden on removal of proving that the amount in controversy requirement
 5     is satisfied.” Singer, 116 F.3d at 376 (citing Gaus, 980 F.2d at 567). Gaus was
 6     decided at a time when the amount in controversy requirement was satisfied if it was
 7     in excess of $50,000.
 8           C.       Defendant Bears the Burden In Overcoming the Presumption That
 9                    Plaintiff May Disclaim Federal Jurisdiction
10           If a plaintiff’s express claim is limited to less than the minimum jurisdictional
11     sum, the defendant’s “burden of proof [to prove that jurisdiction exists] must be a
12     heavy one.” Burns v. Windsor Ins. Co., 31 F.3d 1092, 1095 (11th Cir. 1994)
13     (emphasis added).
14           “Where a complaint is unclear or ambiguous about the amount in
15     controversy, the court applies a preponderance of the evidence standard that
16     requires the removing defendant to establish that it is more likely than not that the
17     amount in controversy requirement is settled.” Rindels v. Tyco Integrated Sec., LLC,
18     No. CV 14-6536 RSWL CWX, 2015 WL 469013, at *2 (C.D. Cal. Feb. 4, 2015)
19     (emphasis added) (citing Guglielmino v. McKee Foods Corp., 506 F.3d 696, 699
20     (9th Cir. 2007) and Sanchez v. Monumental Life Ins. Co., 102 F.3d 398, 404 (9th
21     Cir. 1996).)
22           Indeed, district courts have regularly granted requests for remand where the
23     plaintiff set forth the amount in controversy as below the $75,000 threshold. See,
24     e.g., Brown v. Citibank USA, N.A., No. 2:14-CV-07695-CAS, 2014 WL 5810333, at
25     *3 (C.D. Cal. Nov. 7, 2014) (“[P]laintiffs have availed themselves of their right to
26     circumvent federal jurisdiction by expressly limiting their claims to less than
27     $75,000. While defendants are correct that plaintiffs, pursuing their legal arguments
28     to their logical conclusions, would deprive defendants of property interests in excess
                                                  7
     Case 2:19-cv-06473-DSF-FFM Document 11 Filed 08/23/19 Page 8 of 11 Page ID #:102



 1     of $75,000, plaintiffs are still entitled to disclaim any intent to fashion this sort of
 2     relief.”) (citing St. Paul Mercury Indem. Co. v. Red Cab Co., 303 U.S. 283, 294
 3     (1983) (“If [a plaintiff] does not desire to try his case in the federal court he may
 4     resort to the expedient of suing for less than the jurisdictional amount, and though
 5     he would be justly entitled to more, the defendant cannot remove.”) (emphasis
 6     added); Jackson v. Specialized Loan Servicing, LLC, No. CV 14-05981 MMM
 7     PLAX, 2014 WL 5514142, at *12 (C.D. Cal. Oct. 31, 2014) (granting request for
 8     remand and finding “the amount in controversy is measured by the damages each
 9     plaintiff seeks”).
10           Here, Plaintiff set forth one cause of action based exclusively upon California
11     law and sought statutory damages pursuant thereto (i.e., not actual damages). Cal.
12     Civ. Code § 52(a). As such, Plaintiff’s action presents solely state law-related
13     questions of law and fact. What is more, Plaintiff clearly, unambiguously, and
14     specifically limited the amount they are entitled to recover, including requested
15     injunctive relief, in good faith to no more than $74,999. (Cmpl., ¶¶ 47, 48) In
16     response, Defendant offers purely speculative and conjectural alleged amounts in
17     controversy that improperly “reflect a ‘bold optimistic prediction’ rather than a
18     reasonable estimate of plaintiff’s claims.” Romsa v. Ikea U.S. W., Inc., No. CV 14-
19     05552 MMM (JEMx), 2014 WL 4273265, at *2 (C.D. Cal., Aug. 28, 2014) (citing
20     Sabine v. Aaron Brothers, Inc., CV173177DSFAGRX, 2017 WL 7806596, at *2
21     (C.D. Cal. July 11, 2017)).
22                  1.      Defendant’s Argument Regarding The Amount Of Plaintiff’s
23                          Statutory Damages Is Misleading, Speculative and Improper
24           Without any basis therefore, Defendant contends that Plaintiff could
25     potentially recover statutory damages in excess of the statutory minimum based on a
26     deliberate misreading of the Complaint and improper speculation. Twice in
27     Defendant’s Notice of Removal, Defendant states Plaintiff “claims she is entitled to
28     statutory monetary damages up to ’24,999.00.’” (Notice of Removal, p. 4, 5).
                                                   8
     Case 2:19-cv-06473-DSF-FFM Document 11 Filed 08/23/19 Page 9 of 11 Page ID #:103



 1     Defendant offers no evidence that indicates Plaintiff is actually claiming exactly
 2     $24,999.00 or any evidence that the number of violations would or should cause the
 3     monetary damages claimed by Plaintiff to exceed $24,999.00. Indeed, Plaintiff’s
 4     Complaint clearly states “Plaintiff hereby expressly limits the amount of money such
 5     that the total amount Plaintiff seeks to for each and every offense shall not exceed
 6     $24,999.00.” (Cmpl. ¶ 48). Plaintiff’s express limitation is unequivocal.
 7     Nevertheless, Defendant goes on to state that Plaintiff claims deterrence damages as
 8     “an additional award…” (Notice of Removal, p. 4) Defendant’s argument is merely
 9     an attempt to muddy crystal clear waters. As such, Defendant has no basis in the
10     pleadings or evidence for its speculative statutory damages calculation that could
11     exceed $24,999 (or $74,999, for that matter), which wholly fails to meet the
12     preponderance of the evidence standard. 28 U.S.C. § 1446(c)(2)(B).
13                  2.     Defendant Fails to Provide Any Evidence of the Cost of
14                         Compliance with Plaintiff’s Request for Injunctive Relief.
15           Further, concerning the injunctive relief that Plaintiff expressly limits to
16     $50,000 or less, despite having a list of the barriers Plaintiff experienced on the
17     Website and citing it in the Notice, Defendant is unable to provide any evidence that
18     remediation of the Website would cost in excess of $50,000. (Notice of Removal, p.
19     6-7). In fact, Defendant does not attempt to provide any evidence at all. Defendant
20     merely cites a District Court case from the Southern District of Florida and states
21     that in that case, “it was suggested that the minimum cost of modifying a website
22     may exceed $250,000.” (Notice of Removal, p. 7, citing Gil v. Winn-Dixie Stores,
23     Inc., C.A. No16-23020 Civ., 2017 U.S. Dist. LEXIS 90204 (S.D. Fla. June 12,
24     2017). Again, Defendant misrepresents the facts. Although the court found that the
25     Defendant in that case had set aside $250,000 to modify its website in 2017, the
26     court also found that an accessibility company could modify the website for $37,000
27     and, for the purposes of the court’s conclusions, whether the cost to modify the
28     website is $250,000 or $37,000 is of no moment.” Gil at p. 1347. Again, without any
                                                  9
     Case 2:19-cv-06473-DSF-FFM Document 11 Filed 08/23/19 Page 10 of 11 Page ID #:104



 1     evidence from Defendant regarding the cost of modifying Defendant’s Website, any
 2     argument that the cost would exceed $50,000 is pure conjecture. Defendant has
 3     simply not met its burden in overcoming Plaintiff’s explicit request for relief. Gaus
 4     v. Miles, Inc., supra, 980 F.2d at 566 (“If it is unclear what amount of damages
 5     the plaintiff has sought, ... then the defendant bears the burden of actually
 6     proving the facts to support ... the jurisdictional amount.” (emphasis in
 7     original)). This lack of any evidentiary support does not meet Defendant’s heavy
 8     burden and cannot overcome the Court’s obligation to strictly construe against
 9     removal. Sullivan, supra, 813 F.2d at 1371; Libhart v. Santa Monica Dairy Co., 592
10     F.2d 1062, 1064 (9th Cir.1979).
11     III.   PLAINTIFF SHOULD BE AWARDED HER COSTS FOR THIS
12            MOTION
13            Where removal was improper, the court may award attorneys’ fees incurred in
14     seeking remand to the proper court. 28 U.S.C. § 1447(c) (“An order remanding the
15     case may require payment of just costs and any actual expenses, including attorney
16     fees, incurred as a result of the removal.”) The Supreme Court held that “the
17     standard for awarding fees should turn on the reasonableness of the removal.”
18     Martin v. Franklin Capital Corp., 546 U.S. 132, 141 (2005). As the Court put it,
19     “[a]bsent unusual circumstances, courts may award attorney’s fees [] where the
20     removing party lacked an objectively reasonable basis for seeking removal.” Id.;
21     Lussier v. Dollar Tree Stores, Inc., 518 F.3d 1062, 1065 (9th Cir. 2008).
22            Here, Defendant lacked an objectively reasonable basis for removal of this
23     action. Defendant offered no authenticated, supported, foundational evidence for its
24     speculation on the amount in controversy, or controlling legal authorities – thus
25     failing to have any reliable support for its removal. In sum, Defendant’s removal
26     was not objectively reasonable, and Plaintiff should be awarded her fees in the
27     amount of $2,235 for having to bring this motion. (Manning Decl., ¶ 4).
28     //
                                                10
     Case 2:19-cv-06473-DSF-FFM Document 11 Filed 08/23/19 Page 11 of 11 Page ID #:105



 1           III.   CONCLUSION
 2           For the reasons set forth herein, Plaintiff respectfully requests that the Court
 3     remand this action to the Superior Court of California for the County of Los
 4     Angeles, award her attorneys fees in the amount of $2,325, and grant such further
 5     and other relief as the Court deems appropriate (Id.).
 6
       Dated: August 23, 2019              MANNING LAW, APC
 7

 8                                      By: /s/ Joseph R. Manning Jr., Esq.
                                           Joseph R. Manning Jr., Esq.
 9
                                           Attorneys for Plaintiff
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                 11
